763 N.W.2d 278 (2009)
Barbara J. BREWSTER-AZARD, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION and Delphi Automotive Systems, Inc., Defendants-Appellees.
Docket No. 137699. COA No. 286021.
Supreme Court of Michigan.
April 1, 2009.

Order
On order of the Court, the application for leave to appeal the October 7, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., would grant leave to appeal.